Case: 17-60812      Document: 00514608863         Page: 1     Date Filed: 08/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-60812                             FILED
                                  Summary Calendar                     August 21, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAWNTAE MAURICE FAIRLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:16-CR-98-8


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Shawntae Maurice Fairley appeals the 360-month prison sentence
imposed     following     his   conviction     of   one    count     of     possession                 of
methamphetamine with intent to distribute. He challenges the district court’s
relevant conduct determination and its conclusion that the drugs underlying
the offense were imported. He also argues that his sentence is substantively
unreasonable because it is substantially greater than that of a similarly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60812    Document: 00514608863     Page: 2   Date Filed: 08/21/2018


                                 No. 17-60812

situated codefendant. Relying on the appellate waiver in the plea agreement,
the Government seeks the dismissal of the appeal or, alternately, summary
affirmance.   Fairley does not challenge the voluntariness of the waiver
provision. Instead, he argues that a miscarriage of justice will occur if the
waiver is enforced.
      Our review of the record shows that Fairley’s appeal waiver was knowing
and voluntary and that, under the plain language of the plea agreement, the
waiver applies to his claims. See United States v. Keele, 755 F.3d 752, 754 (5th
Cir. 2014). We decline to adopt the miscarriage of justice exception to appellate
waivers. The Government’s motion to dismiss the appeal is GRANTED, and
the appeal is DISMISSED. The Government’s alternate motion for summary
affirmance is DENIED.




                                       2